                                                                                                                     Filed: 3/29/2021 10:17   AM
                                                                                                                                        Clerk
 USDC IN/ND case 3:21-cv-00290-JD-MGG        document
                              LaPorte Superior Court  6 filed 03/29/21 page 1 of 8
                                                                           1                                          LaPorte County, Indiana




STATE OF INDIANA                                  )          INTHE LAPORTE SUPERIOR COURT
                                                  )   SS:    JUDGE JAMIE OSS
COUNTY OF LAPORTE                                 )          CONTINUOUS TERM, 2021

STEPHAN MIRICH,                                                     )

           Plaintiff,                                                                  46D01 -21 03-CT-000631
                                                                    )

                                                                    )
           -Vs-                                                     )   CAUSE NO.:      46D01
                                                                    )

ANDREI VORONOI, and                                                 )

GM ELITE, C0.,                                                      )

           Defendants.                                              )



                              FIRST     AMENDED COMPLAINT FOR DAMAGES
           Comes now          the Plaintiff,   STEPHAN MIRICH,            by and through counsel,            GREGORY       J.



SARKISIAN and G. KANE SARKISIAN,                            0f SARKISIAN,      SARKISIAN        & ASSOCIATES P.C.
and   for his cause         0f action against the Defendants,      ANDREI VORONOI,              and       GM ELITE, C0.,
alleges    and    states as follows:


                                          FACTS       COMMON TO ALL COUNTS
      1.   That   all   the events complained herein occurred in the City of LaPorte,                 County 0f LaPorte,

           State of Indiana.


      2.   That   at all    times relevant hereto, the Plaintiff,       STEPHAN MIRICH, was an individual and

           resident of Indiana.


      3.   That    at all   times relevant hereto, the Defendant,         ANDREI VORONOI, was                  an individual


           and resident 0f the State of Louisiana.

      4.   That   at all    times relevant hereto, the Defendant         GM ELITE, C0., was a for proﬁt business
           entity   engaged     in the business      0f interstate trucking and   freight,   With   its   principal places 0f


           business in Kenner,          LA as well as Woodridge,        1L6.


      5.   That 0n November 22, 20 1 9          at    approximately 5:38 p.m., the    Plaintiff,    STEPHAN MIRICH

           was operating        his   motor vehicle attempting     t0   make   a right (north) turn onto       US Highway




                                                                                                                Exhibit A
USDC IN/ND case 3:21-cv-00290-JD-MGG document 6 filed 03/29/21 page 2 of 8


        35.


        That 0n said date and time, the Defendant,            ANDREI VORONOI, was               operating a 2012


        black Freightliner Cascadia 125 semi-truck tractor and             trailer   combination, also attempting


        to   make   a right (north) turn onto    US Highway 35.

        That 0n said date and time, the semi-truck being operated by the Defendant,                        ANDREI

        VORONOI,          displayed    DOT No.   0002906661.

        That on said date and time,       ANDREI VORONOI, was pulling a trailer bearing license plate

        number      LA P236279.

        That 0n said date and time, the Defendant,             ANDREI VORONOI, was               operating as an


        interstate   motor   carrier   and was subj ect   to the Federal   Motor Carrier Safety Regulations.

  10.   That 0n said date and time, the Defendant,            ANDREI VORONOI,              as an interstate     motor

        carrier,    was   subject t0 the State of Indiana IC 8-2.1—24-18, a statute incorporating                   by

        reference, inter alia, Parts 390, 391, 392, 393, 395,         and 396 0f the Federal Motor Carrier

        Safety Regulations (“FMCSRS”).


  11.   That   at all   times relevant herein, the Defendant,     ANDREI VORONOI, owed the Plaintiff,

        and others on and along the roadway, a duty           t0 use reasonable care      and not   to   harm   others.


  12.   That on said date and time, the Defendant,           ANDREI VORONOI,              attempted to go around


        the Plaintiff’s vehicle    which caused    his tractor-trailer to collide into that of the Plaintiff.




                                                                                                         Exhibit A
 USDC IN/ND case 3:21-cv-00290-JD-MGG document 6 filed 03/29/21 page 3 of 8


                                          COUNT I — NEGLIGENCE
          Comes now      the Plaintiff,   STEPHAN MIRICH,          by and through counsel,     GREGORY          J.



SARKISIAN and G. KANE SARKISIAN,                      0f SARKISIAN,    SARKISIAN       & ASSOCIATES P.C.
and for    his cause   of action against the Defendant,        ANDREI VORONOI,           alleges   and   states as


follows:


    13.   That the   Plaintiff,   STEPHAN MIRICH, re-alleges the allegations          contained in Paragraphs


          1   through 12 above, and incorporates them as part hereof.


    14.   That the Defendant,       ANDREI VORONOI was            careless, negligent, and/or reckless in the


          operation 0f the tractor-trailer, including but not limited t0 one or         more 0f the following

          ways:


                            Failing t0 maintain a reasonable control 0f the tractor-trailer;


                            Failing t0 operate the semi-trailer in a safe and reasonable manner;


                            Failing t0 take evasive maneuvers in order to avoid collision;


                            Failing to yield to other drivers   on the roadway;

                            Operated the      tractor-trailer aggressively   and without regard for the health

                            and safety of others upon the roadway;

                            Failing to keep a proper look out for warnings, other vehicles, distance,


                            roadway space, and obstructions;

                            Failing to ensure that he had adequate line-of—sight of other vehicles and


                            obstructions in his path;


                            Failing t0 maintain operation 0f the semi-trailer 0f the weight 0f the truck


                            and the vehicle’s acceleration and deceleration mobility, maneuvering

                            distance,   and   line-of-sight;




                                                                                                    Exhibit A
 USDC IN/ND case 3:21-cv-00290-JD-MGG document 6 filed 03/29/21 page 4 of 8


                i.        Operating the truck Without adequate training and experience;


                j.        Violation 0f applicable state and federal statutes including but not limited


                          t0 the    FMCSRs;

                k.        Violation of applicable city and local ordinances; and/or


                1.        Unsafe lane movement.

   15.   That the Defendant,    ANDREI VORONOI’S, actions and/or inactions identiﬁed above were

         the sole and proximate result for the aforementioned collision and resulting damages,


         harms, and losses.


   16.   That as a direct and proximate result of the collision, the                   Plaintiff,   STEPHAN MIRICH

         suffered    severe physical      injuries,     suffered     emotional distress             and sustained other

         potentially   permanent and serious personal           injuries;   he incurred and         may incur ambulance,

         hospital, diagnostic, surgical, therapeutic, pharmaceutical,                 and other medical expenses; he

         suffered and/or will suffer physical pain, mental suffering, terror, fright, loss of enjoyment


         0f life, and permanent impairment; he           lost   time and wages and potentially an impairment


         0f his earnings capacity; and he incurred other injuries and damages of a personal and


         pecuniary nature,    all   of Which   is   allowed under the       trial   rules and/or applicable state laws.


         WHEREFORE,          the Plaintiff,         STEPHAN MIRICH,                 prays for judgment against the


Defendant,   ANDREI VORONOI.,             in a just     and proper sum,        for the costs    of this action, for pre-


judgment   interest,   post-judgment interest and for       all   other just and proper        relief.




                                                        Respectfully submitted,




                                                                                                             Exhibit A
 USDC IN/ND case 3:21-cv-00290-JD-MGG document 6 filed 03/29/21 page 5 of 8



                                                    SARKIS          SARKISIAN &ASSOC.,         P.C.




                                                    GRE ’ORY J. SARKEIAN (#43—64)
                                                    SARKISIAN, SARKISIAN         & ASSOC, P.C.
                                                    Attorney for Plaintiff
                                                    6 1 65 Central Avenue
                                                    Portage, Indiana 46385
                                                    219-762-771 8
                                                    GreggQSarklawﬁrmcom

                                  COUNT II — RESPONDEAT SUPERIOR
          Comes now         the Plaintiff,   STEPHAN MIRICH, by     and through counsel,   GREGORY      J.



SARKISMN and G. KANE SARKISIAN, 0f SARKISIAN, SARKISIAN & ASSOCIATES P.C.

and for his cause of action against the Defendant,       GM ELITE C0,, alleges and states as follows:
    17.   That the   Plaintiff,   STEPHAN MIRICH, re—alleges the      allegations contained in Paragraphs


          1   through 16 above, and incorporates them herein.


    18.   That   at all   times relevant herein, the Defendant,   ANDREI VORONOI, who        negligently,


          recklessly and/or carelessly operated the tractor-trailer,   was an employee and/or agent 0f

          GM ELITE CO.
    19.   That   at all    times relevant herein, the tractor being operated by Defendant,      ANDREI

          VORONOI, was          owned, leased, managed, or otherwise under the   control, dispatch, and/or


          supervision of     GM ELITE CO.
   20. That at all times relevant herein, the trailer be6ing pulled            by Defendant,    ANDREI

          VORONOI, was          owned, leased, managed, or otherwise under the   control, dispatch, and/or


          supervision of     GM ELITE CO.
   21. That at all times relevant herein the Defendant,           ANDREI VORONOI, was       acting within


          the course      and scope 0f his employment and/or agency with     GM ELITE CO.



                                                                                              Exhibit A
 USDC IN/ND case 3:21-cv-00290-JD-MGG document 6 filed 03/29/21 page 6 of 8


    22. That at all times relevant herein the Defendant,           ANDREI VORONOI, was under the direct

         control, dispatch, and/or supervision 0f          GM ELITE CO.
    23. That     GM     ELITE CO.       is   vicariously liable for the negligence, recklessness, and/or


         carelessness of its employee and/or agent,          ANDREI VORONOI.

         WHEREFORE,           the Plaintiff,    STEPHAN MIRICH,               prays for judgment against the


Defendant,      GM ELITE CO., in a just and proper sum, for the costs of this action, for pre-judgment
interest,    post-judgment interest and for     all   other just and proper relief.


                                                        Respectfully submitted,


                                                        SARKISIA             ARKISIAN &ASSOC.,        P.C.




                                                        GREG       Y   J.   SARKISI     (#43-64)
                                                        SARKISIAN, SARKISIAN            & ASSOC, P.C.
                                                        Attorney for Plaintiff
                                                        6 1 65 Central   Avenue
                                                        Portage, Indiana 46385
                                                        219-762-7718
                                                        Greg@Sarklawﬁrm£om


  COUNT III NEGLIGENT HIRING, TRAINING, SUPERVISION AND RETENTION
                   -




         Comes now       the Plaintiff,   STEPHAN MIRICH,           by counsel,    GREGORY      J.   SARKISIAN

and G.   KANE SARKISIAN,           0f   SARKISIAN, SARKISIAN                 & ASSOCIATES, P.C.,      and for her

cause of action against the Defendant,         GM ELITE CO., alleges and states as follows:
    24. That the Plaintiff,    STEPHAN MIRICH, re-alleges the                allegations contained in Paragraphs


         1   through 23 above, and incorporates them herein.


    25. That     GM ELITE CO. owed the general public, including the Plaintiff, a duty to determine
         the qualiﬁcations 0f its employees and agents including, but not limited to;


                   a.   Adequately evaluating applicants before hiring them as truck drivers;




                                                                                                      Exhibit A
 USDC IN/ND case 3:21-cv-00290-JD-MGG document 6 filed 03/29/21 page 7 of 8


                     b.   Adequately training and supervising these drivers; and


                     c.   Adequately evaluating these employees’ job performance to discharge any

                          incompetent or negligent employee before he injured the public or property.


    26. That    GM ELITE CO. breached these duties to the general public, including the Plaintiff,
        by    its   negligent and careless hiring, training, supervising, and retaining 0f the Defendant,


        ANDREI VORONOI who was unqualiﬁed,                        incompetent, and/or negligent and careless.


        WHEREFORE,              the   Plaintiff,   STEPHAN MIRICH,             prays for judgment against the


Defendant,     GM ELITE CO., in a just and proper sum, for the costs of this action, for pre-judgment
interest,   post—judgment interest and for         all   other just and proper relief.


                                                           Respectfully submitted,


                                                           SARKISIA           ARKISIAN &ASSOC.,      P.C.



                                                                          ARKISIAN (#43—64)
                                                           SARKI       N,SARKISI  &Assoc.,P.C.
                                                           Attorney for Plaintiff
                                                           6 1 65 Central   Avenue
                                                           Portage, Indiana 46385
                                                           219—762-77 1 8
                                                           GreggQSarklaWﬁrm£om




                                       MOTION FOR TRIAL BY JURY




                                                                                                    Exhibit A
USDC IN/ND case 3:21-cv-00290-JD-MGG document 6 filed 03/29/21 page 8 of 8


    Plaintiff,   through counsel, requests a   trial   by jury on   all   counts.




                                               Respectfully submitted,


                                               SARKISI              SARKISIAN &ASSOC.,        P.C.




                                               GREG RY J. SARKIS AN (#43-64)
                                               SARKISIAN, SARKISIAN                 & ASSOC, P.C.
                                               Attorney for Plaintiff
                                               6 1 65 Central   Avenue
                                               Portage, Indiana 46385
                                               219-762-7718
                                               GreggQSarklaWﬁrm.com




                                                                                             Exhibit A
